Case 2:19-cv-00066-JRG Document 48-1 Filed 07/15/19 Page 1 of 10 PageID #: 1140




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

 OPTIS WIRELESS TECHNOLOGY, LLC,
 OPTIS CELLULAR TECHNOLOGY, LLC,
 UNWIRED PLANET, LLC, UNWIRED                                  Civil Action No. 2:19-cv-66-JRG
 PLANET INTERNATIONAL LIMITED, AND
 PANOPTIS PATENT MANAGEMENT, LLC.,

                  Plaintiffs,                                  JURY TRIAL

          v.

 APPLE INC.,

                  Defendant.


                                           DISCOVERY ORDER

          After a review of the pleaded claims and defenses in this action, in furtherance of the

 management of the Court’s docket under Federal Rule of Civil Procedure 16, and after receiving

 the input of the parties to this action, it is ORDERED AS FOLLOWS:

 1.       Initial Disclosures.         In lieu of the disclosures required by Federal Rule of Civil

          Procedure 26(a)(1), each party shall disclose to every other party the following

          information:

          (a)     the correct names of the parties to the lawsuit;

          (b)     the name, address, and telephone number of any potential parties;

          (c)     the legal theories and, in general, the factual bases of the disclosing party’s claims

                  or defenses (the disclosing party need not marshal all evidence that may be

                  offered at trial);

          (d)     the name, address, and telephone number of persons having knowledge of

                  relevant facts, a brief statement of each identified person’s connection with the



 4832-5695-2728
Case 2:19-cv-00066-JRG Document 48-1 Filed 07/15/19 Page 2 of 10 PageID #: 1141




                  case, and a brief, fair summary of the substance of the information known by any

                  such person;

          (e)     any indemnity and insuring agreements under which any person or entity carrying

                  on an insurance business may be liable to satisfy part or all of a judgment entered

                  in this action or to indemnify or reimburse for payments made to satisfy the

                  judgment;

          (f)     any settlement agreements relevant to the subject matter of this action; and

          (g)     any statement of any party to the litigation.

 2.       Disclosure of Expert Testimony. A party must disclose to the other parties the identity

          of any witness it may use at trial to present evidence under Federal Rule of Evidence 702,

          703 or 705, and:

          (a)     if the witness is one retained or specially employed to provide expert testimony in

                  the case or one whose duties as the party’s employee regularly involve giving

                  expert testimony, provide the disclosures required by Federal Rule of Civil

                  Procedure 26(a)(2)(B) and Local Rule CV-26; and

          (b)     for all other such witnesses, provide the disclosure required by Federal Rule of

                  Civil Procedure 26(a)(2)(C).

 3.       Additional Disclosures. Without awaiting a discovery request,1 each party will make the

          following disclosures to every other party:

          (a)     provide the disclosures required by the Patent Rules for the Eastern District of

                  Texas with the following modifications to P.R. 3-1 and P.R. 3-3:



          1
          The Court anticipates that this disclosure requirement will obviate the need for requests
 for production.


                                                   -2-
 4832-5695-2728
Case 2:19-cv-00066-JRG Document 48-1 Filed 07/15/19 Page 3 of 10 PageID #: 1142




                    i.   If a party claiming patent infringement asserts that a claim element is a

                         software limitation, the party need not comply with P.R. 3-1 for those

                         claim elements until 30 days after source code for each Accused

                         Instrumentality is produced by the opposing party. Thereafter, the party

                         claiming patent infringement shall identify, on an element-by-element

                         basis for each asserted claim, what source code of each Accused

                         Instrumentality allegedly satisfies the software limitations of the asserted

                         claim elements.

                   ii.   If a party claiming patent infringement exercises the provisions of

                         Paragraph 3(a)(i) of this Discovery Order, the party opposing a claim of

                         patent infringement may serve, not later than 30 days after receipt of a

                         Paragraph 3(a)(i) disclosure, supplemental “Invalidity Contentions” that

                         amend only those claim elements identified as software limitations by the

                         party claiming patent infringement.

          (b)     produce or permit the inspection of all documents, electronically stored

                  information, and tangible things in the possession, custody, or control of the party

                  that are relevant to the pleaded claims or defenses involved in this action, except

                  to the extent these disclosures are affected by the time limits set forth in the Patent

                  Rules for the Eastern District of Texas; and

          (c)     provide a complete computation of any category of damages claimed by any party

                  to the action, and produce or permit the inspection of documents or other

                  evidentiary material on which such computation is based, including materials

                  bearing on the nature and extent of injuries suffered, except that the disclosure of



                                                   -3-
 4832-5695-2728
Case 2:19-cv-00066-JRG Document 48-1 Filed 07/15/19 Page 4 of 10 PageID #: 1143




                  the computation of damages may be deferred until the time for Expert Disclosures

                  if a party will rely on a damages expert.

 4.       Protective Orders. The Court will enter the parties’ Agreed Protective Order.

 5.       Discovery Limitations.       The discovery in this cause is limited to the disclosures

          described in Paragraphs 1-3 together with:

          a)      Interrogatories: Each side may serve up to thirty-five (35) interrogatories.

          b)      Requests for Admission: Each side may serve up to fifty (50) requests for

                  admission. There is no limit on the number of requests for admission the parties

                  may serve to establish the authenticity of documents. Requests for Admission

                  directed to document authentication shall be clearly denoted as such, and shall be

                  served separately from any requests for admission subject to the numerical

                  limitations above.

          c)      Testifying Expert Witnesses: Each side is entitled to up to eight (8) testifying

                  expert witnesses. Any party can move the court for an additional expert upon a

                  showing of good cause.

          d)      Depositions: Each side shall be allowed up to 105 hours of fact discovery

                  deposition time. These hour limits shall include the depositions of fact witnesses,

                  Rule 30(b)(6) witnesses, and third-party witnesses, but does not include expert

                  deposition time. Each deposition shall count for a minimum of three hours, even

                  if the actual on-the-record time is shorter. The parties agree to cooperate in good

                  faith to provide for additional deposition time upon a showing of good cause and

                  by agreeing to this three-hour limitation, the parties do not waive their right to

                  seek additional deposition time from the Court.



                                                  -4-
 4832-5695-2728
Case 2:19-cv-00066-JRG Document 48-1 Filed 07/15/19 Page 5 of 10 PageID #: 1144




                    i.   The parties shall act reasonably and in good faith to schedule depositions

                         expeditiously, while accommodating the schedules of counsel and

                         witnesses.    With respect to third party discovery, the parties agree to

                         produce documents within seven (7) days of receipt of the documents from

                         the third party. In addition, the parties agree to work with each other in

                         scheduling third party depositions and will cooperate to ensure that a third

                         party deposition is scheduled at least seven (7) days after the party

                         scheduling the deposition provides the other party with copies of any

                         documents received from that third party.

                   ii.   All individual depositions shall be limited to seven hours in accordance

                         with the Federal Rules of Civil Procedure, except depositions of expert

                         witnesses opining on more than one patent, and inventors named on more

                         than one asserted patent shall be limited to ten (10) hours per witness, but

                         no more than seven (7) hours per day.

          e)      Document Subpoenas and Depositions on Written Questions on Third-Parties:

                  The parties may serve a reasonable number of document and/or deposition

                  subpoenas on third-parties. The parties may also serve depositions upon written

                  questions on third parties pursuant to Fed. R. Civ. P. 31, as well as depositions on

                  written questions of custodians of business records for third parties.

          f)      Reasonable Modifications: The parties recognize that this proceeding is still in a

                  preliminary stage and that discovery has not yet commenced.          The limitations

                  contained in this order may be modified by agreement of the parties subject to

                  approval of the court or by motion to the court with the burden on the party



                                                  -5-
 4832-5695-2728
Case 2:19-cv-00066-JRG Document 48-1 Filed 07/15/19 Page 6 of 10 PageID #: 1145




                  seeking modification. Accordingly, the parties agree to meet and confer in good

                  faith about reasonable adjustments to any of the preceding limits as discovery

                  progresses. Furthermore, to the extent the parties are unable to reach agreement;

                  any party may move to modify these limitations for good cause.

          g)      Representative Product Agreement:        To the extent possible, the parties shall

                  discuss in good faith the feasibility of a stipulation as to representative products in

                  order to streamline the case for trial and discovery production.

 6.       Privileged Information.        There is no duty to disclose privileged documents or

          information. However, the parties are directed to meet and confer concerning privileged

          documents or information after the Status Conference. By the deadline set in the Docket

          Control Order, the parties shall exchange privilege logs identifying the documents or

          information and the basis for any disputed claim of privilege in a manner that, without

          revealing information itself privileged or protected, will enable the other parties to assess

          the applicability of the privilege or protection. Any party may move the Court for an

          order compelling the production of any documents or information identified on any other

          party’s privilege log. If such a motion is made, the party asserting privilege shall respond

          to the motion within the time period provided by Local Rule CV-7. The party asserting

          privilege shall then file with the Court within 30 days of the filing of the motion to

          compel any proof in the form of declarations or affidavits to support their assertions of

          privilege, along with the documents over which privilege is asserted for in camera

          inspection.

 7.       Signature. The disclosures required by this Order shall be made in writing and signed by

          the party or counsel and shall constitute a certification that, to the best of the signer’s



                                                   -6-
 4832-5695-2728
Case 2:19-cv-00066-JRG Document 48-1 Filed 07/15/19 Page 7 of 10 PageID #: 1146




          knowledge, information and belief, such disclosure is complete and correct as of the time

          it is made. If feasible, counsel shall meet to exchange disclosures required by this Order;

          otherwise, such disclosures shall be served as provided by Federal Rule of Civil

          Procedure 5. The parties shall promptly file a notice with the Court that the disclosures

          required under this Order have taken place.

 8.       Duty to Supplement. After disclosure is made pursuant to this Order, each party is

          under a duty to supplement or correct its disclosures immediately if the party obtains

          information on the basis of which it knows that the information disclosed was either

          incomplete or incorrect when made, or is no longer complete or true.

 9.       Discovery Disputes.

          (a)     Except in cases involving claims of privilege, any party entitled to receive

                  disclosures (“Requesting Party”) may, after the deadline for making disclosures,

                  serve upon a party required to make disclosures (“Responding Party”) a written

                  statement, in letter form or otherwise, of any reason why the Requesting Party

                  believes that the Responding Party’s disclosures are insufficient. The written

                  statement shall list, by category, the items the Requesting Party contends should

                  be produced. The parties shall promptly meet and confer. If the parties are

                  unable to resolve their dispute, then the Responding Party shall, within 14 days

                  after service of the written statement upon it, serve upon the Requesting Party a

                  written statement, in letter form or otherwise, which identifies (1) the requested

                  items that will be disclosed, if any, and (2) the reasons why any requested items

                  will not be disclosed. The Requesting Party may thereafter file a motion to

                  compel.



                                                 -7-
 4832-5695-2728
Case 2:19-cv-00066-JRG Document 48-1 Filed 07/15/19 Page 8 of 10 PageID #: 1147




          (b)     An opposed discovery related motion, or any response thereto, shall not exceed 7

                  pages. Attachments to a discovery related motion, or a response thereto, shall not

                  exceed 5 pages. No further briefing is allowed absent a request or order from the

                  Court.

          (c)     Prior to filing any discovery related motion, the parties must fully comply with

                  the substantive and procedural conference requirements of Local Rule CV-7(h)

                  and (i). Within 72 hours of the Court setting any discovery motion for a hearing,

                  each party’s lead attorney (see Local Rule CV-11(a)) and local counsel shall meet

                  and confer in person or by telephone, without the involvement or participation of

                  other attorneys, in an effort to resolve the dispute without Court intervention.

          (d)     Counsel shall promptly notify the Court of the results of that meeting by filing a

                  joint report of no more than two pages. Unless excused by the Court, each party’s

                  lead attorney shall attend any discovery motion hearing set by the Court (though

                  the lead attorney is not required to argue the motion).

          (e)     Any change to a party’s lead attorney designation must be accomplished by

                  motion and order.

          (f)     Counsel are directed to contact the chambers of the undersigned for any “hot-line”

                  disputes before contacting the Discovery Hotline provided by Local Rule CV-

                  26(e). If the undersigned is not available, the parties shall proceed in accordance

                  with Local Rule CV-26(e).

 10.      No Excuses. A party is not excused from the requirements of this Discovery Order

          because it has not fully completed its investigation of the case, or because it challenges

          the sufficiency of another party’s disclosures, or because another party has not made its



                                                  -8-
 4832-5695-2728
Case 2:19-cv-00066-JRG Document 48-1 Filed 07/15/19 Page 9 of 10 PageID #: 1148




          disclosures. Absent court order to the contrary, a party is not excused from disclosure

          because there are pending motions to dismiss, to remand or to change venue.

 11.      Filings. Only upon request from chambers shall counsel submit to the court courtesy

          copies of any filings.

 12.      Proposed Stipulations by the Parties Regarding Discovery.

          a)      Privilege. No party is required to include in a privilege log documents created

                  after February 25, 2019 except as provided under Local Patent Rule 3-7. The

                  parties agree to work in good faith to find ways to reduce the burden and cost of

                  logging privileged materials (including category logging). The parties further

                  agree that testifying expert’s drafts reports, notes, and outlines of draft reports

                  shall not be subject to discovery in this case, nor shall any such drafts, notes, or

                  outlines of draft reports that the testifying expert prepared in other cases be

                  subject to discovery in this case. Discovery of materials provided to testifying

                  experts shall be limited to those materials, facts, consulting expert opinions, and

                  other matters actually relied upon by the testifying expert in forming his or her

                  final report, trial or deposition testimony, or any opinion in this case.       No

                  discovery can be taken from any consulting expert who does not testify. No

                  conversations or communications between counsel and any testifying or

                  consulting expert will be subject to discovery unless the conversations or

                  communications are relied upon by such experts in formulating opinions that are

                  presented in reports, trial or deposition testimony in this case.        Materials,

                  communications (including e-mail), and other information exempt from discovery




                                                  -9-
 4832-5695-2728
Case 2:19-cv-00066-JRG Document 48-1 Filed 07/15/19 Page 10 of 10 PageID #: 1149




                     under this paragraph shall be treated as attorney-work product for the purposes of

                     this litigation.

                  b) Electronic     Service.    The    Parties   shall    serve   documents,   pleadings,

                     correspondence and other things electronically in lieu of service by U.S. Mail. If

                     the document, pleading, correspondence or other item is too large to be served

                     electronically, then a cover letter or other similar notification shall be served

                     electronically, and the document, pleading, correspondence or other item shall be

                     served via FTP, if possible, or next day delivery.

 13.      Standing Orders. The parties and counsel are charged with notice of and are required to

          fully comply with each of the Standing Orders of this Court. Such are posted on the

          Court’s website at http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan. The

          substance of some such orders may be included expressly within this Discovery Order,

          while others (including the Court’s Standing Order Regarding Protection of Proprietary

          and/or Confidential Information to Be Presented to the Court During Motion and Trial

          Practice) are incorporated herein by reference. All such standing orders shall be binding

          on the parties and counsel, regardless of whether they are expressly included herein or

          made a part hereof by reference.




                                                    - 10 -
 4832-5695-2728
